        Nicholas J. Henderson, OSB #074027
        nhenderson@portlaw.com
        MOTSCHENBACHER & BLATTNER LLP
        117 SW Taylor St., Suite 300
        Portland, OR 97204
        Telephone: (503) 417-0508
        Facsimile: (503) 417-0528

           Of Attorneys for Debtor-in-Possession


                                   UNITED STATES BANKRUPTCY COURT

                                             DISTRICT OF OREGON


         In re:                                           Case No. 20-30271-tmb11

         LEVEL 3 HOMES & DESIGN, LLC,                     STATEMENT REGARDING SMALL
                                                          BUSINESS DOCUMENTS
                                 Debtor.



                  The attached financial statements for Level 3 Homes & Design, LLC (“L3H”) are in draft

        form, and are the only financial statements available pertaining to the Debtor. The financial

        statements show, on a consolidated basis, the financial information of L3H and Heirloom, Inc.

        (“Heirloom”), L3H’s affiliate. The attached financial statements are subject to change based on

        new or additional information discovered.

        DATED: February 18, 2020

                                                     MOTSCHENBACHER & BLATTNER LLP

                                                     /s/ Nicholas J. Henderson
                                                     Nicholas J. Henderson, OSB #074027
                                                     Telephone: 503-417-0508
                                                     E-mail: nhenderson@portlaw.com
                                                     Of Attorneys for Debtor



Page 1 of 1       STATEMENT REGARDING SMALL BUSINESS DOCUMENTS                              Motschenbacher & Blattner LLP
                                                                                            117 SW Taylor Street, Suite 300
                                                                                                Portland, Oregon 97204
{00339187:2}                                                                                     Phone: 503-417-0500
                                                                                                  Fax: 503-417-0501
                                                                                                  www.portlaw.com

                               Case 20-30271-tmb11        Doc 42    Filed 02/18/20
Case 20-30271-tmb11   Doc 42   Filed 02/18/20
